 



Exhibit 10.2
D.R. HORTON, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(Term Vesting)
                     ___, 200X
     WHEREAS,                                                             
(hereinafter called the “Participant”) is a key employee of D.R. Horton, Inc., a
Delaware corporation (hereinafter called the “Company”);
     WHEREAS, the grant of Options to the Participant effective
                     ___, 2006 (the “Date of Grant”), and the execution of a
Stock Option Agreement in the form hereof has been duly authorized by [a
resolution of the] Committee duly adopted on                      ___, 2006, and
incorporated herein by reference; and
     WHEREAS, the option granted hereby is intended to be a non-qualified stock
option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422A of the Code.
     NOW, THEREFORE, effective as of the Date of Grant, the Company hereby
grants to the Participant a non-qualified option pursuant to the Company’s 2006
Stock Incentive Plan (the “Plan”) to purchase
                                         shares of Common Stock at the price of
[                                         Dollars ($                    )] per
share (the “Option Price”), and agrees to cause certificates for any shares
purchased hereunder to be delivered to the Participant upon payment of the
aggregate Option Price in full, all subject, however, to the terms and
conditions hereinafter set forth. Capitalized terms used in this Agreement that
are not otherwise defined in this Agreement are used as defined in the Plan.

 



--------------------------------------------------------------------------------



 



     1. (A) This option (until terminated as hereinafter provided) shall become
exercisable as follows:

          Time Period       Number of Shares for After Date of Grant       Which
Option is Exercisable
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

          Except as otherwise provided in paragraph 3, this option shall be
exercisable only if the Participant shall have been in the continuous employ of
the Company or any Subsidiary from the date hereof until this option is
exercised. For the purposes of this paragraph, leaves of absence approved by the
Board for illness, disability, military or governmental service, or other cause,
shall be considered as employment. To the extent exercisable, this option may be
exercised in whole or in part from time to time.
          (B) Notwithstanding the provisions of subparagraph (A) of this
paragraph 1, this option shall be exercisable to the extent of 100% of the
shares hereinabove specified upon the occurrence of any Change in Control (as
hereinafter defined) of the Company. For purposes of this Agreement, a “Change
in Control” means the occurrence of any of the following events:
     (i) A merger, consolidation or reorganization of the Company into or with

2



--------------------------------------------------------------------------------



 



another corporation or other legal person if the stockholders of the Company,
immediately before such merger, consolidation or reorganization, do not,
immediately following such merger, consolidation or reorganization, then own
directly or indirectly, more than 50% of the combined voting power of the
then-outstanding voting securities of the corporation or other legal person
resulting from such merger, consolidation or reorganization in substantially the
same proportion as their ownership of Voting Securities (as hereinafter defined)
immediately prior to such merger, consolidation or reorganization;
     (ii) The Company sells all or substantially all of its assets to another
corporation or other legal person, or there is a complete liquidation or
dissolution of the Company;
     (iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the combined voting power of the then-outstanding voting securities of
the Company (“Voting Securities”) (computed in accordance with the standards for
the computation of total percentage ownership for the purposes of Schedule 13D
or Schedule 14D-1 (or any successor schedule, form or report)); or
     (iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred or will occur in the future
pursuant to any then-existing contract or transaction.
Notwithstanding the provisions set forth in (iii) or (iv) above, a “Change in
Control” shall not be deemed to have occurred for purposes of this Agreement
solely because (i) the Company, (ii) any Subsidiary, or (iii) any employee stock
ownership plan or any other employee benefit plan of the Company or any
Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial

3



--------------------------------------------------------------------------------



 



ownership by it of Voting Securities, whether in excess of 20% or otherwise, or
because the Company reports that a change in control of the Company has occurred
or will occur in the future by reason of such beneficial ownership. For purposes
of calculating beneficial ownership pursuant to this subparagraph (B), any
Voting Securities held by Donald R. Horton as of the date hereof or received by
Donald R. Horton in connection with any merger involving the Company and any
affiliate of the Company shall not be included in the calculation of beneficial
ownership.
          (C) Notwithstanding the provisions of subparagraph (A) of this
paragraph 1, this option shall be exercisable to the extent of 100% of the
shares hereinabove specified at the time the Participant ceases to be an
employee of the Company or any Subsidiary upon the occurrence of the events
described in subparagraph (B) or (D) of paragraph 3.
     2. The Option Price shall be payable (a) in cash or by check acceptable to
the Company, (b) by transfer to the Company of shares of Common Stock which have
been owned by the Participant for more than six months prior to the date of
exercise and which have an aggregate market value per Share on the date of
exercise equal to the aggregate Option Price, or (c) by a combination of such
methods of payment.
     3. This option shall terminate on the earliest of the following dates:
          (A) Three months after (i) delivery to the Participant by the Company
or a Subsidiary of notice of termination of the Participant’s employment with
the Company or a Subsidiary, other than for any matter that constitutes a
violation of the standard of employee conduct set forth in the Company’s
Employee Manual [or any employee code of conduct] as in effect on the date of
such termination, or (ii) delivery to the Company by the Participant of notice
of the voluntary termination by the Participant of the Participant’s employment
with the Company or a Subsidiary;

4



--------------------------------------------------------------------------------



 



          (B) One year after the Participant ceases to be an employee of the
Company or a Subsidiary by reason of [retirement under a retirement plan] of the
Company or a Subsidiary, which retirement is at or after normal retirement age
provided for in such retirement plan;
          (C) Immediately upon the delivery to the Participant by the Company or
a Subsidiary of notice of termination of the Participant’s employment with the
Company or a Subsidiary for any matter that constitutes a violation of the
standard of employee conduct set forth in the Company’s Employee Manual as in
effect on the date of such termination;
          (D) Two years after the death or permanent disability of the
Participant if the Participant dies or becomes permanently disabled while an
employee of the Company or a Subsidiary; and
          (E) Ten years from the date on which this option was granted.
Nothing contained in this option shall limit whatever right the Company or a
Subsidiary might otherwise have to terminate the employment of the Participant.
Except as otherwise provided in subparagraph (C) of paragraph 1, after the
termination of the Participant’s employment this option shall be exercisable for
the same number of shares for which it was exercisable prior to such
termination. In the event that the Participant’s employment terminates on the
same date that a Change in Control of the Company occurs, the Change in Control
will be deemed to have occurred prior to the termination of the Participant’s
employment.
     4. This option is not transferable or exercisable except as provided in
Paragraph 9 of the Plan.

5



--------------------------------------------------------------------------------



 



     5. If the Company shall be required to withhold any federal, state, local
or foreign tax in connection with the exercise of this option, it shall be a
condition to such exercise that the Participant pay or make provision
satisfactory to the Company for payment of all such taxes.
     6. Upon each exercise of this option, the Company as promptly as
practicable shall mail or deliver to the Participant a stock certificate or
certificates representing the shares then purchased, and shall pay all stamp
taxes payable in connection therewith. The issuance of such shares and delivery
of the certificate or certificates therefor shall, however, be subject to any
delay necessary to complete (a) the listing of such shares on any stock exchange
upon which shares of the same class are then listed, (b) such registration or
qualification of such shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or advisable, and (c) the making of
provision for the payment or withholding of any taxes required to be withheld
pursuant to any applicable law, in respect of the exercise of this option or the
receipt of such shares.
     EXECUTED at Fort Worth, Texas as of the date first above written.

                  D.R. HORTON, INC.    
 
           
 
  By:        
 
     
 
Donald R. Horton, Chairman of the Board    

     The undersigned Participant hereby acknowledges receipt of an executed
original of this Non-Qualified Stock Option Agreement and accepts the stock
option granted thereunder.

                   
Participant,
           
 
 
 
       

6